Case: 17-11009    Date Filed: 07/25/2018   Page: 1 of 30


                                                                        [PUBLISH]



               IN THE UNITED STATES COURT OF APPEALS

                        FOR THE ELEVENTH CIRCUIT
                          ________________________

                                No. 17-11009
                          ________________________

                      D.C. Docket No. 2:16-cv-00690-RDP



MARNIKA LEWIS,
ANTOIN ADAMS,
NATIONAL ASSOCIATION FOR THE ADVANCEMENT OF COLORED
PEOPLE,
GREATER BIRMINGHAM MINISTRIES,
MARIKA COLEMAN,
JOHN ROGERS,
PRISCILLA DUNN,
JUANDALYNN GIVAN,
LOUISE ALEXANDER,
WILLIAM MUHAMMAD,
RODGER SMITHERMAN,
OLIVER ROBINSON,
ALABAMA LEGISLATIVE BLACK CAUCUS,
MARY MOORE,

                                                 Plaintiffs - Appellants,

versus

GOVERNOR OF ALABAMA,
in his Official Capacity as Governor of the State of Alabama,
ATTORNEY GENERAL, STATE OF ALABAMA,
in his Official Capacity as Attorney General of the State of Alabama,
STATE OF ALABAMA, THE,
               Case: 17-11009       Date Filed: 07/25/2018      Page: 2 of 30


BIRMINGHAM, CITY OF, THE,
WILLIAM A. BELL, SR.,

                                                         Defendants - Appellees.

                              ________________________

                      Appeal from the United States District Court
                         for the Northern District of Alabama
                             ________________________

                                       (July 25, 2018)

Before WILSON and JORDAN, Circuit Judges, and CONWAY, ∗ District Judge.

WILSON, Circuit Judge:

       For a single day in February 2016, Marnika Lewis and Antoin Adams

secured a pay raise. The Mayor of Birmingham, Alabama, William Bell, had just

affixed his signature to Birmingham Ordinance No. 16-28, which guaranteed

Lewis, Adams, and all other wage earners in the city $10.10 per hour. But the

following afternoon, Alabama Governor Robert Bentley signed the Minimum

Wage and Right-to-Work Act (The Minimum Wage Act or the Act) into law. The

Minimum Wage Act nullified Birmingham Ordinance No. 16-28, preempted all

local labor and employment regulation, and mandated a uniform minimum wage

throughout Alabama—which, then and now, sits at $7.25 per hour. At the heart of

this appeal is whether Lewis and Adams have stated a plausible claim that the



∗
  Honorable Anne C. Conway, United States District Judge for the Middle District of Florida,
sitting by designation.
                                               2
               Case: 17-11009      Date Filed: 07/25/2018      Page: 3 of 30


Minimum Wage Act had the purpose and effect of discriminating against

Birmingham’s black citizens, in violation of the Equal Protection Clause of the

Fourteenth Amendment. Because they have, we reverse the dismissal of that

claim. We affirm the dismissal of all other claims.

                                              I.

       The events giving rise to this proceeding began in April 2015, when the

Birmingham City Council passed a resolution calling upon the state legislature to

raise the minimum wage to $10 per hour across Alabama. At that time, no

Alabama municipality had a minimum wage above the federal floor of $7.25. See

29 U.S.C. § 206(a)(1)(C). After the state refused the city’s request, the city council

adopted its own minimum wage law that August. The unanimous ordinance,

which was scheduled to take effect in July 2016, raised the minimum wage to

$8.50 per hour, and to $10.10 in 2017. The ordinance declared the need “to take

legislative steps to help lift working families out of poverty, decrease income

inequality, and boost [Birmingham’s] economy.” Birmingham, the largest city in

Alabama, has more total residents living in poverty (30% of its citizens) than

anywhere else in the state.1 The city is also home to the largest black population in

Alabama (72%), which is reflected in the racial composition of its city council.


1
 All census data is derived from Quick Facts: Birmingham City, Alabama; Mountain Brook
City, Alabama, United States Census Bureau, https://www.census.gov/quickfacts/fact/table/
birminghamcityalabama,mountainbrookcityalabama/PST045216.
                                              3
              Case: 17-11009     Date Filed: 07/25/2018    Page: 4 of 30


      About a week after the ordinance’s approval, a white state representative

from the neighboring community of Mountain Brook (where only 1.5% of

residents are black and just 3% of residents live below the poverty line) introduced

a bill in the Alabama House of Representatives designed to quash Birmingham’s

ordinance and establish a uniform minimum wage throughout the state. The bill

stalled, but at the start of the 2016 session, a variation of the bill (now called HB

174) was introduced by the same representative, this time with the support of fifty-

two additional sponsors, all of whom were white.

      Things progressed quickly. Within a week of its introduction on February 9,

2016, HB 174 sailed through the House Committee on State Government and won

the approval of a majority of the House, 71-31. No black member of the House

voted in favor of the bill. Thirty-six hours later, the bill cleared the Alabama

Senate Committee on Governmental Affairs and was on its way to the Senate floor.

      Meanwhile, the Birmingham City Council moved to accelerate the

implementation of its own minimum wage law. On February 23, it adopted

Ordinance No. 16-28, raising the minimum wage for Birmingham workers to

$10.10 per hour, adjusted annually, effective immediately. Mayor Bell signed it

into law the following day. Notice of the new minimum wage was slated for

publication in the Sunday edition of the Birmingham News.




                                           4
              Case: 17-11009     Date Filed: 07/25/2018   Page: 5 of 30


      But on February 25, just a day after Birmingham raised its minimum wage,

the Alabama Senate approved the Minimum Wage Act, 23-12, rendering

Ordinance No. 16-28 null and void. The Act lacked support from any black

senators. Governor Bentley signed it into law less than two hours later.

      The Minimum Wage Act, codified at Alabama Code §§ 25-7-40 et seq.,

“establish[es] within the Legislature complete control over regulation and policy

pertaining to collective bargaining . . . or the wages, leave, or other employment

benefits provided by an employer to an employee . . . in order to ensure that such

regulation and policy is applied uniformly throughout the state.” Id. § 25-7-45(a).

To that end, the Act “occupies and preempts the entire field of regulation” in these

areas “to the complete exclusion of any policy, ordinance, rule, or other mandate

promulgated or enforced by any . . . political subdivision of th[e] state.” Id. § 25-

7-45(b).

      A few months after the Alabama Legislature passed the Minimum Wage

Act, Lewis and Adams—who live in Birmingham and make less than $10.10 per

hour—along with several public interest groups, sued the Governor and the

Attorney General of Alabama, claiming racial discrimination under multiple

theories. The plaintiffs amended their complaint to include claims under the

Thirteenth, Fourteenth, and Fifteenth Amendments and § 2 of the Voting Rights

Act. They also added the State of Alabama, the City of Birmingham, and


                                          5
                  Case: 17-11009      Date Filed: 07/25/2018       Page: 6 of 30


Birmingham Mayor William Bell as defendants, while dropping the governor from

the suit. The defendants moved to dismiss for lack of standing and failure to state

a claim.

         The district court agreed with the defendants and dismissed the complaint. It

concluded that the plaintiffs lacked Article III standing to sue any of the

defendants; that the attorney general was an improper defendant under Ex parte

Young, 209 U.S. 123, 28 S. Ct. 441 (1908); that § 2 of the Voting Rights Act did

not abrogate Eleventh Amendment state sovereign immunity; and that, in any

event, the plaintiffs had failed to assert any plausible claims. The plaintiffs now

appeal the dismissal of their Fourteenth and Fifteenth Amendment claims against

the attorney general and the City of Birmingham, 2 and their Voting Rights Act

claim against the State of Alabama.

                                                II.

         We review both subject matter jurisdiction and Eleventh Amendment

sovereign immunity issues de novo. Summit Med. Assocs., P.C. v. Pryor, 180 F.3d

1326, 1333–34 (11th Cir. 1999). Likewise, we review the grant of a Rule 12(b)(6)

motion to dismiss de novo, “accepting the allegations in the complaint as true and

construing them in the light most favorable to the plaintiff.” Mills v. Foremost Ins.

Co., 511 F.3d 1300, 1303 (11th Cir. 2008). “‘[W]hen standing becomes an issue


2
    The plaintiffs do not challenge the dismissal of the Mayor of Birmingham on appeal.
                                                 6
              Case: 17-11009      Date Filed: 07/25/2018    Page: 7 of 30


on a motion to dismiss, general factual allegations of injury resulting from the

defendant’s conduct may be sufficient to show standing.’” Moody v. Warden, 887

F.3d 1281, 1286 (11th Cir. 2018) (quoting Bischoff v. Osceola Cnty., 222 F.3d 874,

878 (11th Cir. 2000)).

                                           III.

                                           A.

      We begin, as we must, by addressing whether the plaintiffs have standing to

sue each of the defendants for each of the claims asserted. See Jackson v.

Okaloosa Cty., Fla., 21 F.3d 1531, 1536 (11th Cir. 1994). This is a threshold

requirement that “springs from the nature and limits of the judicial power of the

United States.” Steel Co. v. Citizens for a Better Env’t, 523 U.S. 83, 94–95, 118 S.

Ct. 1003, 1012 (1998) (alteration adopted). If the plaintiffs lack standing, “the

‘case’ or ‘controversy’ requirement of Article III, § 2 of the U.S. Constitution is

not satisfied, and the case must be dismissed.” Koziara v. City of Casselberry, 392

F.3d 1302, 1304 (11th Cir. 2004).

      “[T]he irreducible constitutional minimum of standing contains three

elements.” Lujan v. Defenders of Wildlife, 504 U.S. 555, 560, 112 S. Ct. 2130,

2136 (1992). The plaintiffs must show: (1) that they have suffered an injury in fact

that is (a) concrete and particularized and (b) actual or imminent, not conjectural or

hypothetical; (2) that there is a causal connection, so that the injury is fairly


                                            7
                Case: 17-11009   Date Filed: 07/25/2018     Page: 8 of 30


traceable to the challenged action of the defendant; and (3) that it is likely, as

opposed to merely speculative, that the injury will be redressed by a favorable

decision. Id. at 560–61, 112 S. Ct. at 2136. An injury in fact must be a cognizable

harm, but that harm may be “physical, economic, reputational, contractual, or even

aesthetic.” Koziara, 392 F.3d at 1305. “[I]n evaluating Article III’s causation (or

‘traceability’) requirement, we are concerned with something less than the concept

of ‘proximate cause.’” Focus on the Family v. Pinellas Suncoast Transit Auth.,

344 F.3d 1263, 1273 (11th Cir. 2003). “‘Proximate cause’ . . . ‘is not a

requirement of Article III standing.’” Moody, 887 F.3d at 1287 (citation omitted).

“[E]ven harms that flow indirectly from the action in question can be said to be

‘fairly traceable’ to that action for standing purposes.” Focus on the Family, 344

F.3d at 1273.

      An organization has suffered a concrete injury and thus “has standing to sue

on its own behalf if the defendant’s illegal acts impair its ability to engage in its

projects by forcing the organization to divert resources to counteract those illegal

acts.” Fla. State Conference of NAACP v. Browning, 522 F.3d 1153, 1165 (11th

Cir. 2008).

      On appeal, the plaintiffs allege (1) that the Minimum Wage Act denies

Birmingham’s black citizens economic opportunities and abridges their right to

vote on the basis of race; (2) that these harms are fairly traceable to the Act and to


                                           8
              Case: 17-11009     Date Filed: 07/25/2018   Page: 9 of 30


the defendants due to their enforcement roles; and (3) that their injuries can be

redressed by enjoining the attorney general from enforcing the Act or by ordering

the city to start enforcing Birmingham’s minimum wage ordinance. The

defendants contest each of these claims.

      As an initial matter, we have little trouble concluding that the plaintiffs have

suffered concrete injuries as a result of the Minimum Wage Act. According to the

amended complaint, Lewis and Adams work in Birmingham and earn less than

$10.10 per hour. Birmingham Ordinance No. 16-28 guaranteed them $10.10 per

hour, adjusted annually to a cost of living index. And the Minimum Wage Act

nullified Ordinance No. 16-28, in effect depriving Lewis and Adams of a

significant increase in their hourly wage. If the Act is unlawful, they suffer an

injury in fact with each working hour. Likewise, the plaintiff organizations, which

are devoted to social, economic, and political improvements for Alabama’s black

citizens, have put forth sufficient facts demonstrating they have diverted resources

to counteract the effects of the Minimum Wage Act on their operations. The

plaintiffs have met Article III’s injury requirement.

      Next, we address whether these injuries can be attributed to these

defendants. See generally Hollywood Mobile Estates Ltd. v. Seminole Tribe, 641

F.3d 1259, 1265–66 (11th Cir. 2011). We start with the attorney general. The

attorney general’s broad authority to interpret and enforce the Minimum Wage Act


                                           9
              Case: 17-11009     Date Filed: 07/25/2018    Page: 10 of 30


illustrates his Article III connection to the defendants’ harm, which is the direct

consequence of the Act’s continued enforcement. Alabama imbues the attorney

general with sweeping authority to interpret, enforce, and defend the laws and

interests of the state, see Ala. Code §§ 36-15-1; 36-15-12; 36-15-21, which

includes the responsibility to examine the laws’ “constitutional validity,” id. § 36-

15-1(7). What’s more, the attorney general is given sole authority to direct and

control all litigation concerning the interests of the state, id. § 36-15-21, and is

empowered to “institute and prosecute, in the name of the state, all civil actions

and other proceedings necessary to protect the rights and interests of the state,” id.

§ 36-15-12. Undoubtedly that authority applies to the Minimum Wage Act.

Indeed, the defendants conceded at oral argument that if Birmingham implemented

its minimum wage ordinance in spite of the Minimum Wage Act, the attorney

general could sue the city to compel compliance.

      And in fact, the attorney general recently did just that. After Birmingham

erected a plywood barrier around one of its Confederate monuments, the attorney

general sued the city and mayor to enforce the Alabama Memorial Preservation

Act, citing his general authority under Ala. Code § 36-15-12 “to institute and

prosecute, in the name of the state, all civil actions and other proceedings

necessary to protect the rights and interests of the state.” See Complaint at 1–2,




                                           10
               Case: 17-11009       Date Filed: 07/25/2018       Page: 11 of 30


Alabama ex rel. Att’y Gen. Steve Marshall v. City of Birmingham, No. 01-CV-

2017-903426.00 (Jefferson Cty. Cir. Ct. Aug. 16, 2017). 3

       Of course, the preceding discussion naturally leads us to conclude that an

injunction against the attorney general “would amount to a significant increase in

the likelihood that the plaintiff[s] would obtain relief that directly redresses the

injury suffered.” Mulhall v. UNITE HERE Local 355, 618 F.3d 1279, 1290 (11th

Cir. 2010). Aside from the attorney general’s authority to direct and control

enforcement litigation, he is also responsible for determining whether Alabama’s

statutes are constitutional, Ala. Code § 36-15-1(7), and for reporting invalidated

laws to the governor and judiciary committees of the legislature. Id. § 36-15-1(8).

We have little doubt that an injunction declaring the Minimum Wage Act

unconstitutional and prohibiting the attorney general from enforcing it—thereby

requiring him to announce its invalidity to the governor and the legislature—would




3
  Because we independently take judicial notice of the attorney general’s recently filed
complaint, we deny Plaintiffs-Appellants’ Request for Judicial Notice as moot. The defendants
argue that because the Alabama Memorial Preservation Act explicitly contemplates a role for the
attorney general (to collect fines), the situation in Alabama v. Birmingham is categorically
different from the one here. We disagree. The attorney general’s complaint in Alabama v.
Birmingham asserts standing to sue solely based on his general enforcement authority granted in
Ala. Code §§ 36-15-1; 36-15-12. And under Count 1, which seeks a declaratory judgment, the
attorney general quotes from Ala. Code § 36-15-12 when proclaiming “the responsibility and
duty of the Attorney General to protect the rights and interest of the state in the enforcement of
its laws, including the Alabama Memorial Preservation Act.” Id. at 4. The complaint in
Alabama v. Birmingham provides a template for how the attorney general might likewise
“protect the rights and interests of the state” in the enforcement of the Minimum Wage Act.
                                               11
               Case: 17-11009        Date Filed: 07/25/2018       Page: 12 of 30


go a long way toward redressing the plaintiffs’ injuries. The plaintiffs have

fulfilled the Article III standing requirements to sue the attorney general.

       The City of Birmingham, on the other hand, is not a proper defendant for

these claims. The plaintiffs allege that the city’s failure to enforce its own

minimum wage law sufficiently connects it to their injuries sustained under the

Minimum Wage Act. But the city’s refusal to implement a nullified law does not

make it the cause of the plaintiffs’ injuries. And besides, the attorney general has

the authority to enforce the Minimum Wage Act against the City of Birmingham,

whether it wills to resist state supremacy or not. Thus, ordering Birmingham to

implement Ordinance No. 16-28 would only kick the (wrong) can down the road

and leave the plaintiffs subject to the same allegedly discriminatory statute from

which they seek relief. 4 The plaintiffs’ injuries are not traceable to the City of

Birmingham, which is powerless to redress them. Accordingly, we affirm the

dismissal of the city from the suit, but we reverse the district court’s holding that

the plaintiffs lack Article III standing to assert their claims against the attorney

general and the State of Alabama.




4
  Contrary to what the plaintiffs claim, an injunction against the City of Birmingham is
unnecessary to afford them full relief. According to the city, Ordinance No. 16-28 is still on the
books. If the Minimum Wage Act were declared unconstitutional, then the ordinance would
govern Birmingham residents unless the city sees some reason to repeal or alter it. This is the
city’s political prerogative, not ours.
                                                12
              Case: 17-11009     Date Filed: 07/25/2018     Page: 13 of 30


                                            B.

      Before we move on to the merits, two other matters need addressing.

Besides dismissing the plaintiffs’ claims for lack of Article III standing, the district

court also found that they were barred on sovereign immunity grounds. Thus, we

must determine whether the attorney general was an improper substitute for the

state under Ex parte Young, and whether Eleventh Amendment immunity bars the

Voting Rights Act claim against the State of Alabama—that is, whether § 2 of the

Voting Rights Act abrogated state sovereign immunity.

      The Eleventh Amendment generally bars suits against a state by its own

citizens. See Hans v. Louisiana, 134 U.S. 1, 10–15, 10 S. Ct. 504, 505–07 (1890).

Under the longstanding doctrine enunciated in Ex parte Young, however, “a suit

alleging a violation of the federal constitution against a state official in his official

capacity for injunctive relief on a prospective basis is not a suit against the state,

and, accordingly, does not violate the Eleventh Amendment.” Grizzle v. Kemp,

634 F.3d 1314, 1319 (11th Cir. 2011). This exception to state sovereign immunity

“gives life to the Supremacy Clause,” Green v. Mansour, 474 U.S. 64, 68, 106 S.

Ct. 423, 426 (1985), by providing private parties a means to contest continuing

violations of federal law by the states. See Frew ex rel. Frew v. Hawkins, 540 U.S.

431, 437, 124 S. Ct. 899, 903 (2004); Edelman v. Jordan, 415 U.S. 651, 664, 94 S.

Ct. 1347, 1356 (1974) (“[Ex parte Young] has permitted the Civil War


                                            13
              Case: 17-11009     Date Filed: 07/25/2018     Page: 14 of 30


Amendments to the Constitution to serve as a sword, rather than merely as a shield,

for those whom they were designed to protect.”). But where the state officer lacks

any responsibility to enforce the statute at issue, the foundation supporting the Ex

parte Young “fiction” erodes. In that case, “the state is, in fact, the real party in

interest,” and the suit remains prohibited by the Eleventh Amendment. See Summit

Med. Assocs., 180 F.3d at 1336, 1341.

      In determining whether the Alabama Attorney General is, in fact, a proper

party in interest, we turn to Ex parte Young for guidance. There, the Supreme

Court permitted a Fourteenth Amendment suit against the Minnesota Attorney

General because “[h]is power by virtue of his office sufficiently connected him

with the duty of enforcement to make him a proper party.” Ex parte Young, 209

U.S. at 161, 28 S. Ct. at 454. The same is true here. As discussed above, Alabama

law grants the attorney general broad authority to interpret, enforce, and defend the

laws and interests of the state, see Ala. Code §§ 36-15-1; 36-15-12; 36-15-21,

which includes the authority to examine the “constitutional validity” of the state’s

laws, id. § 36-15-1(7), and to institute, direct, and control all civil actions

necessary to protect the state’s interests, id. §§ 36-15-21; 36-15-12. The attorney

general is sufficiently connected to the enforcement of the Minimum Wage Act to

satisfy Ex parte Young’s demands.




                                           14
             Case: 17-11009     Date Filed: 07/25/2018    Page: 15 of 30


      Nevertheless, the defendants claim that the text of the Minimum Wage Act

itself must authorize the attorney general to enforce it. This position contradicts

precedent and, as demonstrated by recent litigation, practice. “The important and

material fact,” under Ex parte Young, is whether “the state officer, by virtue of his

office, has some connection with the enforcement” of the Minimum Wage Act,

“and whether it arises out of the general law, or is specially created by the act

itself, is not material so long as it exists.” 209 U.S. at 157, 28 S. Ct. at 453. We

have no doubt the connection exists here, and that the plaintiffs have standing to

assert their claims against the attorney general, for whom the Eleventh Amendment

provides no shield.

      Next, we consider whether the plaintiffs can sue the State of Alabama under

§ 2 of the Voting Rights Act. This requires us to determine whether § 2 validly

abrogated the states’ Eleventh Amendment immunity from suit. We join the Fifth

and Sixth circuits in concluding that § 2 did abrogate state sovereign immunity,

and thus find that we have jurisdiction to hear the plaintiffs’ claim against

Alabama. See OCA-Greater Houston v. Texas, 867 F.3d 604, 614 (5th Cir. 2017);

Mixon v. State of Ohio, 193 F.3d 389, 398–99 (6th Cir. 1999); see also Ga. State

Conf. of NAACP v. State, 269 F. Supp. 3d 1266, 1274 (N.D. Ga. 2017) (three-judge

district court); Ala State Conf. of NAACP v. State, 264 F. Supp. 3d 1280, 1291–92

(M.D. Ala. 2017); Hall v. Louisiana, 974 F. Supp. 2d 944, 953 (M.D. La. 2013);


                                          15
              Case: 17-11009     Date Filed: 07/25/2018    Page: 16 of 30


Reeves v. U.S. D.O.J., 355 F. Supp. 2d 510, 515–16 (D.D.C. 2005) (three-judge

district court).

       In determining whether Congress has validly abrogated the states’ sovereign

immunity, we first ask “whether Congress has unequivocally expressed its intent to

abrogate the immunity;” if it has, then we must determine “whether Congress has

acted pursuant to a valid exercise of power.” Seminole Tribe of Fla. v. Florida,

517 U.S. 44, 55, 116 S. Ct. 1114, 1123 (1996) (internal quotation marks omitted

and alterations adopted). As to the first inquiry, we agree with the Sixth Circuit

that it is “unmistakably clear in the language of the statute,” id. at 56, 116 S. Ct. at

1123, that Congress intended § 2 to be enforced directly against the states. See

Mixon, 193 F.3d at 398. The text of the statute explicitly prohibits “any State”

from imposing voting qualifications, practices, or procedures that abridge the right

to vote on account of race or color. 52 U.S.C. § 10301(a). The defendants insist

that because the statute only provides an implied right of action, § 2 cannot have

abrogated Eleventh Amendment immunity. We disagree. Congress “clearly

intended” § 2 to be enforceable by private action, Morse v. Republican Party of

Va., 517 U.S. 186, 232, 116 S. Ct. 1186, 1212 (1996), and Congress clearly

intended § 2 to be enforceable directly against the states. Accordingly, we find

that Congress unequivocally expressed its intent to abrogate the states’ Eleventh




                                           16
             Case: 17-11009    Date Filed: 07/25/2018   Page: 17 of 30


Amendment immunity through § 2. See Seminole Tribe, 517 U.S. at 55, 116 S. Ct.

at 1123.

      In so doing, Congress acted pursuant to a valid exercise of constitutional

power: § 2 of the Fifteenth Amendment. The Civil War Amendments, which

“were specifically designed as an expansion of federal power and an intrusion on

state sovereignty,” City of Rome v. United States, 446 U.S. 156, 179, 100 S. Ct.

1548, 1563 (1980), abrogated on other grounds by Shelby Cty., Ala. v. Holder, 570

U.S. 529, 133 S. Ct. 2612 (2013), “fundamentally altered the balance of state and

federal power struck by the Constitution.” Seminole Tribe, 517 U.S. at 59, 116 S.

Ct. at 1125. Recognizing this, the Supreme Court has held that the enforcement

provision of the Fourteenth Amendment, U.S. Const. amend. XIV, § 5, extended

federal power “to intrude upon the province of the Eleventh Amendment and . . .

allowed Congress to abrogate the immunity from suit guaranteed by that

Amendment.” Seminole Tribe, 517 U.S. at 59, 116 S. Ct. at 1125; Fitzpatrick v.

Bitzer, 427 U.S. 445, 455–56, 96 S. Ct. 2666, 2671 (1976). The Voting Rights

Act, which “is designed to implement the Fifteenth Amendment and, in some

respects, the Fourteenth Amendment,” United States v. Bd. of Comm’rs of

Sheffield, Ala., 435 U.S. 110, 126–27, 98 S. Ct. 965, 976–77 (1978), was enacted

pursuant to an identical enforcement provision, U.S. Const. amend. XV, § 2, which

the Supreme Court has referred to as a “parallel power to enforce the provisions of


                                         17
              Case: 17-11009     Date Filed: 07/25/2018     Page: 18 of 30


the Fifteenth Amendment.” City of Boerne v. Flores, 521 U.S. 507, 518, 117 S. Ct.

2157, 2163 (1997). The textual, historical, and jurisprudential justifications for

Congress’ power to abrogate state sovereign immunity through § 5 of the

Fourteenth Amendment apply with equal force and validity to congressional action

under § 2 of the Fifteenth Amendment. Like the Sixth Circuit, we see no reason to

treat the identical provisions differently. See Mixon, 193 F.3d at 399.

Accordingly, we conclude that Congress validly abrogated state sovereign

immunity in § 2 of the Voting Rights Act; therefore, the Eleventh Amendment

does not prohibit the plaintiffs’ claim against the State of Alabama.

                                           IV.

      Having settled all jurisdictional disputes, we now reach the heart of the

matter. Our final task is to determine whether the plaintiffs’ claims survive a

12(b)(6) motion to dismiss; that is, whether the amended complaint “contain[s]

sufficient factual matter, accepted as true, to ‘state a claim to relief that is plausible

on its face.’” Ashcroft v. Iqbal, 556 U.S. 662, 678, 129 S. Ct. 1937, 1949 (2009)

(quoting Bell Atlantic Corp. v. Twombly, 550 U.S. 544, 570, 127 S. Ct. 1955, 1974

(2007)). First, we address the plaintiffs’ two Fourteenth Amendment claims. We

then turn to their voting claims under the Fifteenth Amendment and § 2 of the

Voting Rights Act.




                                            18
             Case: 17-11009     Date Filed: 07/25/2018    Page: 19 of 30


                                          A.

      The plaintiffs allege two equal protection violations in their amended

complaint: (1) the Minimum Wage Act purposely discriminates against

Birmingham’s black citizens by denying them economic opportunities on account

of their race; and (2) the Act violates the political-process doctrine by transferring

control from the majority-black Birmingham City Council to the majority-white

Alabama Legislature, in order to “uniquely burden the ability of Plaintiffs to obtain

employment-related ordinances that Birmingham’s African-American community

strongly favored.” We address each allegation in turn.

                          1. Intentional Discrimination Claim

      In order to prevail on an equal protection challenge to a facially neutral law,

plaintiffs must prove both discriminatory impact and discriminatory intent or

purpose. See I.L. v. Alabama, 739 F.3d 1273, 1286 (11th Cir. 2014).

“Discriminatory intent means that racial discrimination was a substantial or

motivating factor behind enactment of the law.” Id. (alteration adopted) (internal

quotation marks omitted). Because “[o]utright admissions of impermissible racial

motivation are infrequent,” Hunt v. Cromartie, 526 U.S. 541, 553, 119 S. Ct. 1545,

1552 (1999), “[d]etermining whether invidious discriminatory purpose was a

motivating factor demands a sensitive inquiry into such circumstantial and direct

evidence of intent as may be available.” Arlington Heights, 429 U.S. at 266, 97 S.


                                          19
             Case: 17-11009     Date Filed: 07/25/2018    Page: 20 of 30


Ct. at 564. “Subjects of proper inquiry in determining whether racially

discriminatory intent existed” include: the racial “impact of the official action;” the

“historical background of the decision;” the “specific sequence of events leading

up” to the challenged law; departures from substantive and procedural norms; and

“legislative or administrative history.” Id. at 266–68, 97 S. Ct. at 564–65.

      Our starting point is the law’s impact. See id. at 266, 97 S. Ct. at 564. The

Minimum Wage Act denied 37% of Birmingham’s black wage workers a higher

hourly wage, compared to only 27% of white wage workers. What’s more, black

wage workers in Birmingham make, on average, $1.41 less per hour than white

wage workers, and $2.12 less per hour statewide. Given these numbers, we find it

plausible that the Minimum Wage Act “bears more heavily on one race than

another.” Young Apartments, Inc. v. Town of Jupiter, Fla., 529 F.3d 1027, 1045

(11th Cir. 2008).

      The defendants, however, maintain that these “cherry picked” statistics fail

to demonstrate disparate impact because the Minimum Wage Act applies statewide

and inures to the general benefit. To accept this argument would be to ignore the

allegations in this case. The Minimum Wage Act was passed in direct response to

Birmingham’s minimum wage ordinances, which made it the only municipality in

Alabama guaranteeing an hourly wage above the federal floor. Thus, it was not

“cherry picking” for the plaintiffs to focus on Birmingham, the community at


                                          20
              Case: 17-11009    Date Filed: 07/25/2018    Page: 21 of 30


which the law was primarily directed and where its impact was most transparent.

This is not the place to debate the Minimum Wage Act’s long term macroeconomic

merits. What we know from the pleadings is that the Act immediately denied a

significant wage increase to roughly 40,000 Birmingham residents, the vast

majority of whom were black. These facts are more than sufficient to support a

plausible allegation that the Minimum Wage Act burdens black citizens more than

white ones.

      This leads us to the more challenging question: have the plaintiffs alleged

facts plausibly supporting a conclusion that the Minimum Wage Act was enacted

with a discriminatory purpose? A sensitive inquiry into the direct and

circumstantial evidence leads us to conclude that they have. Arlington Heights,

429 U.S. at 266, 97 S. Ct. at 564.

      The plaintiffs’ amended complaint presents detailed factual allegations

which go to the heart of multiple Arlington Heights considerations, including the

disproportionate effect of the Minimum Wage Act on Birmingham’s poorest black

residents; the rushed, reactionary, and racially polarized nature of the legislative

process; and Alabama’s historical use of state power to deny local black majorities

authority over economic decision-making. The Minimum Wage Act responded

directly to the legislative efforts of the majority-black Birmingham City Council,

which represents more black citizens (and more black citizens living in poverty)


                                          21
             Case: 17-11009     Date Filed: 07/25/2018   Page: 22 of 30


than any other city in Alabama. The Act swiftly nullified efforts of those

Birmingham City Council members to benefit their majority-black constituents

even though the Alabama legislature had previously “failed to take any action to

establish a statewide minimum wage law and had [ ] been indifferent to efforts to

establish such a law.” D.E. 18 at ¶ 83. The Act was introduced by a white

representative from Alabama’s least diverse area, with the help of fifty-two other

white sponsors, and was objected to by all black members of the House and

Senate. And it was accelerated through the legislative process in sixteen days with

little or no opportunity for public comment or debate. These facts plausibly imply

discriminatory motivations were at play.

      Furthermore, the plaintiffs put forth extensive evidence suggesting that the

Minimum Wage Act reflects Alabama’s longstanding history “of official actions

taken for invidious purposes.” Arlington Heights, 429 U.S. at 267, 97 S. Ct. at

564. Rooted into the foundations of the state’s 1901 Constitution, Hunter v.

Underwood, 471 U.S. 222, 229, 105 S. Ct. 1916, 1920–21 (1985), Alabama’s

“deep and troubled history of racial discrimination,” I.L., 739 F.3d at 1288, has

consistently impeded the efforts of its black citizens to achieve social and

economic equality. See Dillard v. Crenshaw Cty., 640 F. Supp. 1347, 1356–60

(M.D. Ala. 1986); Wayne Flynt, Alabama’s Shame: The Historical Origins of the

1901 Constitution, 53 Ala. L. Rev. 67, 70–76 (2001). Although the defendants


                                           22
             Case: 17-11009     Date Filed: 07/25/2018   Page: 23 of 30


question the relevance of this history, we have repeatedly reaffirmed its importance

when determining whether neutral laws may nonetheless bear discriminatory

purposes. See Burton v. City of Belle Glade, 178 F.3d 1175, 1189 (11th Cir. 1999).

Here, the plaintiffs allege that the circumstances of the Minimum Wage Act reflect

a motivation consistent with Alabama’s many historical “barriers [erected] to keep

black persons from full and equal participation in the social, economic, and

political life of the state.” Dillard, 640 F. Supp. at 1360. We believe their

“allegations entitle them to make good on their claim.” Gomillion v. Lightfoot, 364

U.S. 339, 341, 81 S. Ct. 125, 127 (1960).

      The defendants respond that the Minimum Wage Act is a neutral, economic

law similar to the one adopted by twenty-two other states, and that the plaintiffs’

allegations of discrimination cannot overcome the law’s obvious legitimate

purpose. Likewise, the district court held that because legitimate reasons support

the legislation, Arlington Heights is inapposite, and “only the clearest proof will

suffice” to establish discriminatory intent. This position gravely misstates the law.

      The inquiry before us is simply whether the plaintiffs have plausibly stated a

claim of disparate impact and discriminatory intent. If they establish their

allegations, the defendants will have their turn to prove that “the same decision

would have been made for a legitimate reason,” Burton, 178 F.3d at 1189—a

factual demonstration which cannot be settled on their motion to dismiss.


                                          23
              Case: 17-11009       Date Filed: 07/25/2018      Page: 24 of 30


       But most perturbing is the so-called “clearest proof” standard applied by the

district court and defended on appeal. Recklessly plucked from an unrelated line

of precedent, this requirement runs contrary to decades of established equal

protection jurisprudence. The district court derived the “clearest proof” rule from a

line of cases dealing with ex post facto challenges to civil statutes. See Smith v.

Doe, 538 U.S. 84, 92, 123 S. Ct. 1140, 1147 (2003); Flemming v. Nestor, 363 U.S.

603, 80 S. Ct. 1367 (1960). Even a slight bit of context illustrates the danger of

extracting this law from its intended setting: ‘“only the clearest proof’ will suffice

to override legislative intent and transform what has been denominated a civil

remedy into a criminal penalty.” Smith, 538 U.S. at 92, 123 S. Ct. at 1147

(emphasis added). This standard has no place in equal protection law, which

remains governed by the longstanding framework established in Arlington Heights,

429 U.S. at 266, 97 S. Ct. at 564. See also Veasey v. Abbott, 830 F.3d 216, 231

n.12 (5th Cir. 2016) (rejecting “clearest proof” standard in voting rights context).

       Requiring the “clearest proof” of discriminatory purpose not only ignores

the history of equal protection law but also turns a blind eye to the realities of

modern discrimination. Today, racism is no longer pledged from the portico of the

capitol 5 or exclaimed from the floor of the constitutional convention; 6 it hides,



5
 See Inaugural Address of Governor George C. Wallace, January 14, 1963, at 2, Alabama
Department of Archives & History, http://digital.archives.alabama.gov/cdm/ref/collection/
                                              24
                Case: 17-11009        Date Filed: 07/25/2018        Page: 25 of 30


abashed, cloaked beneath ostensibly neutral laws and legitimate bases, steering

government power toward no less invidious ends. Edmonson v. Leesville Concrete

Co., 500 U.S. 614, 619, 111 S. Ct. 2077, 2082 (1991) (“Racial discrimination” is

“invidious in all contexts.”). Recognizing this truth over forty years ago, the

Supreme Court mandated that we review both direct and circumstantial evidence to

determine whether, absent an outright admission, some discriminatory purpose

may yet exist; and it planted signposts to help guide this inquiry. Arlington

Heights, 429 U.S. at 266, 97 S. Ct. at 564; see also Hunt, 526 U.S. at 553, 119 S.

Ct. at 1552. Here, a sensitive but thorough examination of the plaintiffs’ detailed

allegations leads us to conclude that they have plausibly alleged a discriminatory

motivation behind the Minimum Wage Act, despite the law’s neutrality and

rationale. This is all that is required for their claim to survive a motion to dismiss.

We say nothing of “the ability of petitioners to sustain their allegations by proof,”

but we do hold that they have the right to try. Gomillion, 364 U.S. at 341, 81 S. Ct.

at 127. Accordingly, we reverse the dismissal of their Fourteenth Amendment

intentional discrimination claim against the attorney general.



voices/id/2952 (“I draw the line in the dust and toss the gauntlet before the feet of tyranny . . .
and I say . . . segregation now . . . segregation tomorrow . . . segregation forever.”).
6
  See 1 Journal of the Proceedings of the Constitutional Convention of the State of Alabama,
Commencing May 21st, 1901, at 9 (1901) (“And what is it that we want to do? Why it is within
the limits imposed by the Federal Constitution, to establish white supremacy in this State.”).


                                                  25
             Case: 17-11009      Date Filed: 07/25/2018    Page: 26 of 30




                               2. Political-Process Claim

      The plaintiffs’ second theory for equal protection relief rests on the political-

process doctrine. This doctrine evolved from the Supreme Court’s recognition that

the Fourteenth Amendment guarantee to “full participation in the political life of

the community” extends to “a political structure that treats all individuals as

equals, yet more subtly distorts governmental processes in such a way as to place

special burdens on the ability of minority groups to achieve beneficial legislation.”

Washington v. Seattle Sch. Dist. No. 1, 458 U.S. 457, 467, 102 S. Ct. 3187, 3193

(1982) (citation omitted). Historically, this equal protection principle has

prohibited majorities from restructuring the political process to frustrate the ability

of minorities to enact legislation explicitly addressing “racial issues.” See, e.g.,

Seattle, 458 U.S. at 474, 102 S. Ct. at 3197 (school integration); Hunter v.

Erickson, 393 U.S. 385, 386, 89 S. Ct. 557, 558 (1969) (fair housing).

      However, the Supreme Court’s most recent consideration of the doctrine has

called its former interpretations into question. In Schuette v. Coalition to Defend

Affirmative Action, ___ U.S. ___, 134 S. Ct. 1623 (2014), five justices repudiated

the traditional political-process framework, either in part, id. at ___, 134 S. Ct. at

1631–37 (plurality opinion), or in whole, id. at ___, 134 S. Ct. at 1643 (Scalia, J.,

concurring in the judgment). These justices were in agreement that the broad


                                           26
             Case: 17-11009      Date Filed: 07/25/2018   Page: 27 of 30


rationale of Seattle, which would require courts “to determine and declare which

political policies serve the ‘interest’ of a group defined in racial terms,” “has no

support in precedent,” “raises serious constitutional concerns,” and “must be

rejected.” See id. at ___, 134 S. Ct. at 1634 (plurality opinion); id. at ___, 134 S.

Ct. at 1640 (Scalia, J., concurring in the judgment). But see id. at ___, 134 S. Ct. at

1659 (Sotomayor, J., dissenting) (reaffirming the traditional Seattle framework).

While refusing to overturn Hunter and Seattle, the plurality opinion suggested that

these cases are “best understood” as those where “the state action in question . . .

had the serious risk, if not purpose, of causing specific injuries on account of race.”

Id. at ___, 134 S. Ct. at 1633 (plurality opinion). But see id. at ___, 134 S. Ct. at

1640 (Scalia, J., concurring in the judgment) (calling this interpretation “cloudy

and doctrinally anomalous”).

      Mindful of the doctrine’s historical standing and the Supreme Court’s recent

directives, we turn, cautiously, to whether the plaintiffs have stated a plausible

political-process claim. A comparison to the salient precedent, in light of the

Court’s recent interpretation, leads us to conclude that they have not. The

minimum wage laws at issue here are neutral, economic regulations that impact a

significant percentage of both black and white hourly wage workers. Cf. Schuette,

___U.S. at ___, 134 S. Ct. at 1653 (Sotomayor, J., dissenting) (“Hunter and

Seattle” recognized that “[w]hen the majority reconfigures the political process in a


                                          27
             Case: 17-11009      Date Filed: 07/25/2018    Page: 28 of 30


manner that burdens only a racial minority, that alteration triggers strict judicial

scrutiny.”). Thus, while we acknowledge the social and economic history behind

the plaintiffs’ assertion that the minimum wage is a racial issue, their claim still

falls outside the Supreme Court’s limited application of the political-process

doctrine to laws explicitly addressing racial harms such as segregation, Seattle, 458

U.S. at 474, 102 S. Ct. at 3197, and discrimination in the housing market, Hunter,

393 U.S. at 386, 89 S. Ct. at 558. See Schuette, ___U.S. at ___, 134 S. Ct. at 1635

(plurality opinion) (rejecting broad interpretation of Seattle because it would

apparently have “no limiting standards” and could be read to include “wage

regulations”). And to the extent that the plaintiffs allege that the minimum wage

policy was “racialized” because the “Birmingham African-American community

strongly favored” it, that argument clashes with the Supreme Court’s clear

instructions in Schuette, ___ U.S. at ___, 134 S. Ct. at 1634, and cannot sustain

their claim. Accordingly, we affirm the dismissal of the plaintiffs’ Fourteenth

Amendment political-process claim.

                                          B.

      Finally, we address whether the plaintiffs have stated plausible voting rights

claims under the Fifteenth Amendment and § 2 of the Voting Rights Act. In their

amended complaint, the plaintiffs allege that the Minimum Wage Act abridges

their right to vote on account of race, because it “reverses a scheme of local control


                                          28
             Case: 17-11009     Date Filed: 07/25/2018    Page: 29 of 30


by citizens of Birmingham over the power to enact minimum wages” and

“prohibits the majority-black electorate of the City of Birmingham from exercising

their electoral power over local government.” The plaintiffs’ voting claims fall

short for the simple reason that their allegations have nothing to do with voting.

      “The essence of a § 2 claim is that a certain electoral law, practice, or

structure interacts with social and historical conditions to cause an inequality in the

opportunities enjoyed by black and white voters to elect their preferred

representatives.” Thornburg v. Gingles, 478 U.S. 30, 47, 106 S. Ct. 2752, 2764

(1986). The plaintiffs allege that the Minimum Wage Act affects their ability to

participate in the political process because it now occupies a field in which a

majority-black legislature previously enacted laws that they support. But this

grievance is simply not one recognized by § 2 of the Voting Rights Act. Section 2,

which gives effect to the Fifteenth Amendment’s guarantees, protects against any

“standard, practice, or procedure . . . which results in a denial or abridgement of

the right . . . to vote on account of race or color,” due to unequal opportunity “to

participate in the political process and to elect representatives of [one’s] choice.”

52 U.S.C. § 10301. The Supreme Court has emphasized that the statute protects

only one right—the right to vote—and that “the opportunity to participate and the

opportunity to elect [are] inextricably linked.” Chisom v. Roemer, 501 U.S. 380,

397, 111 S. Ct. 2354, 2365 (1991). But here, the plaintiffs have not alleged any


                                          29
             Case: 17-11009     Date Filed: 07/25/2018    Page: 30 of 30


denial, abridgment, or dilution of their voting ability in connection with any

election—past or future—as a result of the Minimum Wage Act. And we find no

authority under § 2 for a free-floating political process right unrelated to any vote

or election. Therefore, because the plaintiffs have not plausibly alleged the

invasion of any legal rights established by the Fifteenth Amendment or § 2 of the

Voting Rights Act, we affirm the dismissal of those claims against the attorney

general and the State of Alabama.

                                          V.

      The plaintiffs have stated a plausible claim that the Minimum Wage Act had

the purpose and effect of depriving Birmingham’s black citizens equal economic

opportunities on the basis of race, in violation of the Equal Protection Clause of the

Fourteenth Amendment. Accordingly, we reverse the dismissal of that claim

against the Attorney General of Alabama. We affirm the dismissal of all other

claims and all other defendants.

      AFFIRMED IN PART, REVERSED IN PART, AND REMANDED.




                                          30